Citation Nr: 1742164	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1978 to May 1979, followed by National Guard service, which involved periods of active duty for training and inactive duty training. Personnel records reflect these periods occurred between July 7, 1978 and March 1, 1990, and between January 14, 1998 and January 13, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing in May 2016 before the undersigned Veterans Law Judge. A transcript has been associated with the claims file. 

In August 2016, the Board remanded the appeal and requested the RO schedule the Veteran for another VA examination. VA examinations were conducted in November 2016. 


FINDINGS OF FACT

1. The probative medical evidence of record does not show that the Veteran's currently diagnosed bradycardia and angina are the result of her military service. 

2. The competent evidence does not demonstrate that the Veteran's currently diagnosed hypertension is attributable to the Veteran's active service or any incident of service, to include service-connected PTSD.

CONCLUSIONS OF LAW

1. The criteria for service connection for a heart condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Heart Condition

The Veteran contends that she has a heart condition, claimed as angina, which is related to chest pain she experienced while marching in service. 

Her service treatment records (STRs) are silent as to any diagnosis or treatment of a heart condition or chest pains. In April 1979, she complained of dizziness and weakness; a cardiac exam revealed no murmurs with a heartrate of 84. Her separation exam indicated a normal heart. It was noted she suffered from rheumatic fever as a child, but there were no residual complications. 

Post-service VA treatment records show the Veteran made complaints of chest pain. She reported to a social worker in May 2007 that she was unable to reenlist in 2000 because her physical revealed that she suffered a heart attack. As proof, she submitted a report from a physician dated August 2001 where she was diagnosed with mitral regurgitation. An echocardiogram was performed in August 2006 after the Veteran complained of chest pain; the examiner found no active cardiopulmonary disease, but diagnosed unstable angina. She received a cardiac workup for ischemia in 2007; heart disease was ruled out. An ECG was performed in March 2011 and found to be normal. The Veteran was unable to complete a stress test at that time due to knee pain and shortness of breath. Another ECG performed in December 2011 demonstrated bradycardia; she received follow up treatment. She was seen by a cardiologist in September 2012 and the doctor diagnosed bradycardia, possibly attributable to excessive vagal activity. There were no new complaints of chest pain or shortness of breath in more recent treatment notes. 

During the May 2016 hearing, the Veteran testified that in spring of 1985, she began experiencing chest pain and she went to the military nurse clinic and later, a civilian hospital. She also stated that she had a cold and fever that she believed escalated into chest pains. The Veteran noted that she began receiving treatment for a heart condition and hypertension in 2000, the year after she left the Reserves. She was diagnosed with angina and given nitroglycerin tablets and high blood pressure medication. She testified that in approximately 2007 or 2010, doctors told her that her heart condition was related to her PTSD. 

The Veteran was afforded a VA examination for heart conditions in November 2016. The examiner noted diagnoses of bradycardia, stable and unstable angina. There was no indication of ischemic heart disease. There were no other diseases, infections or conditions of the heart noted; the Veteran was never hospitalized nor had any procedures as treatment of a heart condition. On physical examination, her heart rate was 61; she had regular rhythm, normal heart sounds, and clear lungs. There was no evidence of cardiac hypertrophy or dilatation. An EKG performed showed sinus bradycardia at 58 beats per minute, which, the examiner noted, was no different from the ECG performed in September 2012. Wall motion was normal; however, there was a mild increase in wall thickness. 

An interview based METS test showed that the Veteran would have dyspnea at less than three to five METS, which is consistent with activities such as light yard work, mowing a lawn and brisk walking. The examiner wrote:

"The Veteran's estimated METS level is confounded by his other comorbid medical conditions to include deconditioning and degenerative joint disease of the left knee. Her cardiac status is better indicated by her ejection fraction which is normal." 

Ultimately, the examiner opined that her cardiac diagnoses were not caused by or related to service, including the alleged chest pains that she claimed occurred in 1985 but were not found in the record.  

Based on the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's current heart condition and any in-service injury or disease. 

There is no evidence showing any heart condition diagnosed or treated during service. The records do not show that she experienced chest pains in service, which she claims was the start of a heart condition.  

After a thorough review of her claims file, the November 2016 examiner found no relation between any noted diagnoses and service. In fact, the examiner was unable to find evidence of the incident in 1985 where the Veteran claimed she went to sickbay. The examiner went further to say that although studies have suggested that there is a link between heart disease and PTSD, it is not supported by consensus of current medicine. 

In addition to the medical evidence, the Board has also considered the Veteran's statements that she experienced chest pains that she believes were the start of a heart condition. However, an internal disability such as a heart condition is not one in which a layperson is competent to diagnose. The Veteran does not have the medical expertise to diagnose herself with any heart condition, nor does she have the medical expertise to provide an opinion regarding its etiology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Thus, her lay assertions that she has a heart condition that is due to service lacks any probative value.

As such, service connection for a heart condition is not warranted. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).

Hypertension

The Veteran contends that she has hypertension due to service, to include as a result of her PTSD diagnosis. 

Service treatment records are silent as to any diagnosis or treatment of hypertension or increased blood pressure. Various Reports of Medical Examination dated January 1979, February 1988 and December1997 were included in her STRs and showed her blood pressure as 110/62, 106/70 and 127/72, respectively. 

She was first diagnosed with PTSD in 2007 and service connected effective September 20, 2002. She was granted Social Security benefits from October 2009 based on her mental health disabilities, including PTSD. 

VA treatment records show the Veteran has a history of hypertension since approximately 2003.  

During the hearing, the Veteran testified that she began receiving treatment for hypertension in 2000, the year after she left the Reserves. She also stated that in 2007 or 2010, her doctors told her that her hypertension was related to her PTSD diagnosis. 

The Veteran was afforded a VA examination for hypertension in November 2016. The examiner noted that she was not continuous medication for hypertension; all VA medications had expired in March 2016 and there were no other records showing new prescriptions. Her blood pressure readings at the time of the exam were 159/80, 156/82 and 132/89. 

Ultimately, the examiner opined that her hypertension was not caused by or related to service, including as secondary to PTSD. The examiner wrote:

"There are various studies that have suggested that PTSD has a direct relationship with the risk of developing hypertension but this is not supported by general consensus of current evidenced based medicine.... The associations observed between PTSD, cardiovascular disease, and cardiac disease have implications for medical practice providing insight into possible risk factors for such diseases, their treatment and research, but have yet to be proven to be directly related to PTSD."

Based on the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's current heart condition and any in-service injury or disease. 

Although the Veteran claims that she began receiving treatment for hypertension soon after leaving the service, the first records noting a diagnosis of hypertension are from 2003, and the Veteran is not shown competent to diagnose the condition. A search for earlier records was undertaken, but there were none.  Therefore, there is no probative evidence confirming a diagnosis within one year of separating from service; service connection cannot be granted on that basis. 

As noted above, the November 2016 VA examiner found no relation between her hypertension diagnosis and service, including PTSD. The hypertension began after she left service and there is no medical or otherwise probative evidence showing causation or aggravation of her condition by PTSD. As the opinion was based on complete review of the record and the conclusion explained, the November 2016 opinion is considered probative medical evidence. The Board also finds probative that there is no other medical evidence of record refuting the opinion.   

As such, service connection for hypertension is not warranted on any basis. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a heart condition is denied. 

Service connection for hypertension, to include as secondary to PTSD is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


